El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En pleito seguido en una de las cortes municipales de esta ciudad para cobro de dinero fué decretado el asegura-miento de la sentencia y el embargo de bienes del deman-dado, que es un empleado del Gobierno Insular, disponién-dose que el Auditor de Puerto Rico dedujese cada mes la cuarta parte del sueldo del demandado y la remitiese a la Secretaría de la corte basta que se completase la cantidad reclamada, lo que le fué notificado.
No habiendo comparecido el demandado a contestar la demanda el secretario registró sentencia por su rebeldía y pocos días después el Auditor Interino de Puerto Rico pre-*379sentó escrito a la corte solicitando le permitiera intervenir especialmente y presentar moción para qne se anulase dicho embargo, exponiendo que la orden de embargo que se le no-tificó tiende a interrumpir y menoscabar el buen funciona-miento de su oficina, que lo es del Pueblo de Puerto Eico: que no existe ley que de modo expreso autorice el embargo de los sueldos de los funcionarios y empleados del Gobierno Insular o la deducción de los haberes que devenguen mien-tras se encuentran en poder del Tesorero de Puerto Eico y que dicho embargo es contrario al interés público.
Se opuso el demandante a esa intervención pero la corte municipal la permitió y después de oir a las partes sobre la nulidad solicitada resolvió declarando nulo el embargo veri-ficado. Contra e$as resoluciones interpuso el demandante recurso de certiorari ante la Corte de Distrito de San Juan la que expidió el auto y después de oir a ambas partes lo dejó sin efecto fundándose en que el Auditor Interino tenía derecho para intervenir y en que los sueldos de los emplea-dos públicos no pueden ser embargados, resolución que mo-tiva esta apelación interpuesta por la parte a quien perju-dica.
Cuatro son los motivos alegados por el apelante para que revoquemos esa resolución pero pueden concretarse en los dos siguientes: que la corte inferior no debió permitir la intervención del Auditor Interino de Puerto Eico decla-rando que tenía interés para intervenir y permitirla des-pués de dictada sentencia: que no debió resolver si el sueldo de los empleados públicos puede ser embargado o nó, con-fundiendo el derecho a ser oído con el de una resolución favorable.
Alega el apelante en apoyo del primer motivo que el artículo 72 del Código de Enjuiciamiento Civil sólo permite intervenir en los pleitos antes de la celebración del juicio a las personas que tuvieren interés en el asunto en litigio, en el éxito de cualquiera de las partes o algún derecho en contra de ambas y que como el Auditor Interino de Puerto Eico *380no se Ralla en ninguna de esas condiciones y como el pleito está terminado entre las partes por sentencia no debió per-mitirse esa intervención.
Es cierto que el Auditor de Puerto Rico no tiene inte-rés material en el pleito en el sentido de que no le afecta la cuestión de si el demandado debe o nó la cantidad que se le reclama por lo que no Rizo alegación alguna en ese res-pecto en su solicitud para que se le permitiera intervenir y que el pleito Ra terminado por sentencia contra el deman-dado por lo que claramente la intervención solicitada no puede fundarse en el precepto legal citado, pero como el Auditor fué notificado para que descontase una cuarta parte del sueldo del demandado como empleado público y la remi-tiera cada mes a la Secretaría de la corte municipal, si él no tiene obligación legal de Racer tales deducciones tenía derecRo a ser relevado de la obligación que se le impuso y por esto podía solicitar de la corte que lo librase de ella. Por esto su solicitud aunque llamada de intervención no es la que autoriza el artículo 72 citado sino sencillamente una petición de que se le relevara de la obligación impuesta y por esto no tenía que reunir los requisitos exigidos para aquélla por lo que la corte inferior no cometió error al de-clarar que el Auditor Interino de Puerto Rico pudo interve-nir en ese pleito en la corte municipal en la forma especial en que lo Rizo.
La segunda cuestión propuesta por el apelante la funda en que en los autos de certiorari sólo pueden revisarse cuestiones de procedimiento o de jurisdicción, - por lo que la corte inferior no podía resolver en el certiorari que se le presentó si los sueldos de los empleados públicos son embargables o nó. Sin embargo, como el Auditor Interino alega que no está obligado a deducir una parte del sueldo del demandado para entregarlo al secretario de la corte municipal porque no existe ley que autorice expresamente el embargo de los sueldos de los empleados públicos, tal cuestión envuelve la de jurisdicción de la corte para decre-*381tar el embargo del sueldo del demandado y para ordenar al Auditor que deduzca una parte de ese sueldo por lo que no cometió error la corte inferior al tratar y decidir esa cues-tión en el certiorari que motiva esta apelación.
A pesar de que el apelante no alega que sea errónea la decisión de la corte inferior al declarar que los sueldos de los empleados públicos no pueden ser embargados, quizás porque él ba sostenido ante nosotros que esa cuestión no debió ser resuelta en ningún sentido en el recurso de certiorari, la parte apelada nos pide que la resolvamos por el interés público que tiene el asunto en vista del crecido número de embargos que bay pendientes de que esa cuestión sea decidida definitivamente. No nos creemos autorizados para resolver esa cuestión no planteada por el apelante pues esto equivaldría a decidirla sin oirlo.

La sentencia apelada debe ser confirmada.